Citation Nr: 0033094	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from May 1944 to December 1949, and from July 1952 to October 
1973.  He has been represented throughout his appeal by 
AMVETS.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1998, by the Huntington, West Virginia Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a back disorder.  A notice of disagreement 
with this determination was received in May 1999.  Additional 
medical treatment evidence was received in July 1999.  A 
statement of the case was issued in September 1999.  The 
veteran's substantive appeal was received in September 1999.  
The appeal was received at the Board in November 1999.  

By a rating action in September 1999, the RO denied service 
connection for post-traumatic stress disorder (PTSD) and 
right ear hearing loss.  The veteran was notified of that 
determination, and of his appellate rights, by letter dated 
in September 1999.  However, the veteran did not file a 
notice of disagreement as to that determination.  Thus, those 
issues are not in proper appellate status, and will not be 
addressed herein.  38 U.S.C.A. § 7105 (West 1991).  


REMAND

The veteran essentially contends that service connection is 
warranted for a back disorder which had its onset during 
active military service.  The veteran indicates that he 
injured his back while on maneuvers on the islands off Hawaii 
in 1964.  He states that he sought medical treatment, but was 
not afforded any clinical treatment for his back pain.  The 
veteran maintains that, since that time, he has experienced 
continuous problems with his back; he states that he has 
received cortisone shots, and has been issued a sling for his 
back.  

Review of the veteran's service medical records reveals that 
he was seen in April 1964 for complaints of back pain since 
returning from the field; he stated that the pain radiated 
down to both legs.  Physical examination revealed severe 
spasm, bilaterally, in the lumbosacral area.  The impression 
was lumbosacral strain.  The veteran was next seen in July 
1964, with complaints of severe spasm in the back, 
lumbosacral area; it was noted that the veteran had 
experienced trouble since April.  On examination, it was 
noted that he had recurrent back pain, now radiating sharply 
into the posterior aspect of the left thigh and calf.  Deep 
tendon reflexes were hypoactive bilaterally.  Straight leg 
raising on the left caused pain in the back and thigh at 45 
degrees; Lasegue's sign was positive.  The impression was 
radiculitis, probably secondary to herniated nucleus 
pulposus.  Heat and light duty were recommended.  On the 
occasion of the veteran's separation examination in May 1973, 
he reported a history of recurrent back pain; however, no 
abnormality of the spine was identified on physical 
examination.  

Upon review of the evidentiary record, the Board notes that 
the record indicates the veteran was scheduled to undergo a 
VA examination in July 1999.  The Board notes that the claims 
file contains the report of an X-ray study dated in July 
1999, which showed mild to moderate hypertrophic spondylosis 
throughout the dorsal spine, with calcification of multiple 
disk spaces.  However, it is not clear from the record 
whether the veteran underwent a clinical evaluation in 
conjunction with the aforementioned scheduled examination.  
If he did, a copy of the report has not been associated with 
the veteran's claims file.  As VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 
Vet.App. 462 (1998); see also Bell v. Derwinski, 2 Vet.App. 
611, 613 (1992).  

We take this opportunity to note that, pursuant to very 
recent judicial precedent, the fact that a VA medical 
examiner has reviewed pertinent medical history, including 
the veteran's claims file, cannot be presumed, but must be 
documented in the examiner's report.  Smith v. Gober, ___ 
Vet.App. ___, No. 99-1471, slip op. at 4 (Dec. 4, 2000).  
That principle has not been violated in the present case, 
but, because the case must be returned to the RO for other 
reasons, we bring it to the attention of the RO at this time.

Further, on his application for service connection (VA Form 
21-526), received in March 1998, the veteran indicated that 
he was currently in receipt of Social Security disability 
benefits.  Records from the Social Security Administration 
(SSA) have not been associated with the veteran's claims 
folder.  Although the SSA disability decision is not 
controlling for VA determinations, it may refer to evidence 
pertinent to the instant claim.  See Murincsak v. Derwinski, 
2 Vet.App. 363 (1992); Collier v. Derwinski, 1 Vet.App. 413, 
417 (1991).  On that application, the veteran also indicated 
that he had received treatment for his back disorder in 1992 
from Dr. Francis Coleman in Williamson, West Virginia.  The 
Board is of the opinion that an attempt should be undertaken 
by the RO to obtain those records.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (2000), the Board finds that further 
development is in order, prior to final appellate disposition 
of this case.  

The Board further notes that very recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases.  The United States Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), and Fast Letter 00-92 (Dec. 13, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  We are confident that, on remand, the RO will satisfy 
the obligations imposed by the new law and VBA guidance.  

In view of the foregoing, the Board hereby REMANDS this case 
to the RO for the following action: 

1.  The RO should contact the veteran and request 
that he provide the names, addresses and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated him 
for his claimed back disorder since his 
separation from service.  With any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of pertinent treatment 
records identified, which are not currently of 
record, particularly treatment from Dr. James W. 
Coleman.  Regardless, the RO should obtain copies 
of medical records from the Huntington, West 
Virginia, VAMC, and any other VA facility 
identified by the veteran as a source of 
treatment since 1998.  In particular, the report 
of any VA compensation examination conducted in 
July 1999 should be obtained and associated with 
the claims folder.  

2.  The RO should contact SSA and obtain the 
record upon which an award of disability benefits 
was based.  Any SSA decision(s) pertaining to 
subsequent review of the veteran's case, as well 
as a copy of the record(s) upon which any such 
decision(s) was/were based, should also be 
requested.  All records obtained, which have not 
been previously secured, should be associated 
with the claims folder.  

3.  The RO should then arrange for the veteran to 
undergo a comprehensive VA orthopedic 
examination, to determine the nature and extent 
of the veteran's low back disability.  All 
indicated studies, including, but not limited to, 
X-rays and range of motion studies, should be 
performed, and all findings should be set forth 
in detail.  The claims file, including a copy of 
this Remand, must be made available to the 
examiner prior to the requested examination.  The 
examiner is requested to indicate in his/her 
report that review of both the claims folder and 
the information contained in this Remand was 
conducted.  The examiner is requested to review 
the claims folder in detail, including all 
service medical records of treatment for low back 
complaints, and provide an opinion as to whether 
it is at least as likely as not that any current 
low back pathology is etiologically related to 
any symptoms or findings noted in service.  If no 
such etiologic relationship is determined to 
exist, that should be so stated for the record.  
The rationale for any opinion expressed should be 
fully explained.  

5.  Following completion of the above action, the 
RO must review the claims folder and ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention 
is directed to the examination reports.  If any 
of the examination reports do not include fully 
detailed descriptions of pathology and all test 
reports and/or special studies, or adequate 
responses to the specific joint opinions 
requested, that report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000) ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes.").  See Bruce v. West 
11 Vet.App. 405, 410 (1998); Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

6.  The RO should then readjudicate the veteran's 
claim for service connection for a back disorder.  
If the determinations remain unfavorable to the 
veteran in any way, both he and his 
representative should be furnished a supplemental 
statement of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which includes a 
summary of additional evidence submitted and any 
additional applicable laws and regulations.  This 
document should also include detailed reasons and 
bases for the decisions reached.  They should 
then be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


